Citation Nr: 1207587	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  08-08 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to VA disability compensation under 38 U.S.C.A. § 1151, for right colectomy due to colon perforation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1971, and from April 1979 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefits sought on appeal.

Pursuant to the appellant's request, a hearing before a member of the Board was scheduled for April 2011.  The Veteran did not appear for this hearing.  Since the Veteran failed to report for the hearing or provide good cause for that absence, and has not requested that the hearing be rescheduled, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2011). 


FINDINGS OF FACT

The preponderance of the evidence does not show that the Veteran's colon perforation following the July 12, 2004, colonoscopy, was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance on VA's part in furnishing medical or surgical treatment; or by an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for right colectomy due to colon perforation have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in January 2006.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the January 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained a medical opinion with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In several statements, the Veteran maintains that disability compensation is warranted under 38 U.S.C.A. § 1151 on the basis of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part during a surgical procedure he underwent on July 12, 2004.  He asserts that a VA esophagogastroduodenoscopy (EGD) and colonoscopy resulted in perforation of the colon, which required a right colectomy. 

When a Veteran suffers injury or aggravation of an injury as a result of VA hospitalization or medical or surgical treatment, not the result of the Veteran's own willful misconduct or failure to follow instructions, and the injury or aggravation results in additional disability or death, then compensation, including disability, death, or dependency and indemnity compensation, shall be awarded the same manner as if the additional disability or death were service connected.  38 U.S.C.A. § 1151 (West 2002). 

A disability is a qualifying disability if it was not the result of the Veteran's willful misconduct, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the VA, and the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a) (West 2002). 

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1) (2011). 

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2011). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2011). 

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2011).

VA medical records show that the Veteran was seen in July 2004 for complaints of abdominal pain that was ongoing for many months, along with complaints of heme-positive stool.  On July 12, 2004, after giving informed consent, the Veteran underwent an EGD and colonoscopy.  During the procedure the Veteran had polyps removed from the cecum and transverse colon.  The Veteran was sent home after the procedure with instructions on care.  On July 13, 2004, the Veteran contacted VA with complaints of severe abdominal pain since the colonoscopy.  He was instructed to go to the nearest emergency room for evaluation.  On July 14, 2004, the Veteran was admitted to the emergency room at a private hospital for transverse colon perforation, status post-colonoscopy.  On that date, the Veteran underwent a right hemicolectomy.  An abdomen CT scan in August 2005, revealed diverticulitis of the sigmoid colon without signs of significant abscess or free perforation.  

In November 2010, VA obtained a medical opinion to determine whether the Veteran's colon perforation was the result of VA care due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA.  The examiner undertook a detailed review of the medical records relative to the Veteran's VA gastrointestinal treatment, as described in part above.  The examiner initially noted that the colonoscopy performed by VA was very much indicated given the fact that at the time, the Veteran was over 50 years old, and had abdomen pain and heme-positive stool.  Accordingly, it was the proper standard of care for VA to provide the Veteran with an EGD and colonoscopy, because if the polyps not been removed during the July 12, 2004 procedure, the Veteran would have been at risk for cancer.  The examiner found that the Veteran received the proper standard of care in terms of pre-procedure evaluation, and he was assessed by both a VA physician and nursing.  Moreover, the Veteran executed an informed consent form that outlined the risks and benefits of the procedures.  Risks of the procedure included perforation, as the examiner explained that a colonoscopy had a small finite risk of perforation during the procedure.  In fact, the examiner indicated that perforation during a colonoscopy occurred in 1 out of 1,500 procedures.  The examiner noted that the post-procedure assessment did not reveal any pain symptoms consistent with perforation, and another assessment performed a few hours later was also negative.  Accordingly, the Veteran was discharged with specific written instructions for the warning signs and symptoms pertaining to the procedures.  The Veteran became symptomatic for perforation on July 13, 2004, at which time he contacted VA via telephone and was properly instructed to proceed to the nearest emergency room for an evaluation, which he did.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

The Board considers the November 2010 VA examiner's opinion, indicating that the Veteran's colon perforation was not the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA, to be the most probative and persuasive evidence of record.  That opinion was based on a thorough review of the Veteran's claim folder and supported by a detailed rationale.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Moreover, that VA examiner's opinion is consistent with the Veteran's VA pre-operative, operative and post-operative medical records, as well as private treatment records.  Those medical records are devoid of any subjective or objective findings of substandard outpatient or surgical care and instead show that the Veteran had been consistently apprised of the risks inherent in the procedures performed on July 12, 2004, and he gave his consent in advance of such procedures.  Furthermore, there are no other contrary competent medical opinions of record. 

After a careful review of the record, the Board finds that the pertinent evidence, in particular the November 2010 VA examiner's opinion, which the Board deems highly probative, show that there was no carelessness, negligence, lack of proper skill, error in judgment, or similar instance on VA's part in furnishing medical treatment with respect to the Veteran's July 12, 2004, EGD and colonoscopy procedures.  Nor does that evidence show that VA has failed to exercise the degree of care that would be expected of a reasonable health care provider at any time.  On the contrary, that evidence shows that the July 12, 2004, procedures and subsequent complications, while regrettable, were not the fault of VA and VA healthcare providers complied with the proper standard of care.  

Moreover, that evidence further shows that the Veteran had been informed of the risks inherent in the VA surgical procedures administered and he had undergone the procedures only after providing his express consent.  In addition, the evidence does not show that there was an event not reasonably foreseeable in the Veteran's disability picture.  In this regard, the Board notes that the VA examiner specifically indicated that colonoscopy had a small finite risk of perforation during the procedure, with 1 in 1,500 colonoscopies resulting in perforation.  The frequency with which perforations occur during a colonoscopy, as reported by the examiner, tends to suggest that such an outcome was not an event not reasonably foreseeable, and one that would have been explained to the Veteran preoperatively. 

The Board is sympathetic to the Veteran's contentions that VA has been careless and negligent with regard to the care provided in relation to the July 12, 2004 EGD and colonoscopy procedures.  As a layperson, he is certainly competent to report symptoms, such as pelvic pain following the surgery, which are capable of lay observation, and his statements in this regard are considered credible.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the evidence does not show that the Veteran has the requisite expertise to opine as to medical etiology or to render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Accordingly, his assertions that colon perforation following the July 12, 2004 colonoscopy, which resulted in right colectomy, was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part, absent corroboration by objective competent medical evidence and opinions, lack sufficient probative value to substantiate his claim.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board). 

In sum, the Board finds that the weight of the competent evidence demonstrates that that the Veteran's colon perforation following the July 12, 2004 colonoscopy, and which required a right colectomy, was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance on VA's part in furnishing medical or surgical treatment.  Nor was the right colectomy due to colon perforation shown to be the result of any event not reasonably foreseeable.  Therefore, compensation for benefits under 38 U.S.C.A. § 1151 is not warranted.  Accordingly the Board finds that the preponderance of the evidence is against the Veteran's claim and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to VA disability compensation under 38 U.S.C.A. § 1151, for right colectomy due to colon perforation is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


